[J-31-2016] [MO: Donohue, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 19 EAP 2015
                                               :
                        Appellant              :   Appeal from the Judgment of Superior
                                               :   Court entered 11/10/2014 at No. 272
                                               :   EDA 2013 reversing the Judgement of
              v.                               :   Sentence entered on 1/16/2013 in the
                                               :   Court of Common Pleas, Philadelphia
                                               :   County, Criminal Division at No. CP-51-
WILLIAM CHILDS,                                :   CR-0012722-2010.
                                               :
                        Appellee               :   ARGUED: March 9, 2016


                                    CONCURRING OPINION


JUSTICE DOUGHERTY                                               DECIDED: July 19, 2016
       I join the Majority Opinion, writing separately only to note, irrespective of the

presumption arising from the statutory “castle doctrine,” under current law, the

Commonwealth has the burden to disprove self-defense beyond a reasonable doubt. It

would appear that this burden arising from this Court’s decisional law, see infra, already

effectively establishes a presumption the defendant has a reasonable belief in the need

to use self-protective force in all self-defense cases.

       The jury here was explicitly informed of the Commonwealth’s burden in the trial

court’s final charge:

       The defendant has raised the issue of whether he acted in self[-]defense
       when he stabbed Bryant Bell. Self[-]defense is called justification in the
       law of Pennsylvania. If the defendant[’]s actions were justified you can not
       find him guilty beyond a reasonable doubt of any of these offenses. The
       issue having been raised, it is the Commonwealth’s burden to prove
       beyond a reasonable doubt that the defendant did not act in justifiable
       self[-]defense.
N.T. 11/16/2012 at 113-14.       However, the Commonwealth does not suggest this

standard charge rendered a castle doctrine charge superfluous, or its absence

harmless.

      Notably, the amendment to the statute encompassing the castle doctrine was

adopted in 2011, the year before this Court’s decision in Commonwealth v. Mouzon, 53

A.3d 738 (Pa. 2012). Mouzon explained that, at common law, the defendant had the

burden to prove affirmative defenses such as self-defense, a construct carried over into

the Crimes Code. See 18 Pa.C.S. §505 (justification). Section 505 assigns no burden,

but its Official Comment makes clear it “makes no substantial change in existing law.

The intent of this section is to codify existing case law pertaining to self-defense and to

cover in a single rule the law governing the use of defensive force against both attack

and in crime prevention.” Mouzon, 53 A.3d at 741. Mouzon went on to explain the

assignment of a burden of disproof to the Commonwealth was effectuated by this

Court’s post-Crimes Code decisional law. The change in law was via cases predicting

the United States Supreme Court would assign the burden to the Commonwealth as a

matter of federal due process, as it had with certain other defenses.

      The Mouzon Court further explained the prediction of a change in the burden of

proof commanded by federal law proved erroneous with respect to self-defense. See

id. at 742-43 (“Subsequent decisions from the High Court, however, reveal that the

federal constitutional predictions respecting affirmative defenses in Pennsylvania did not

materialize, including the affirmative defense of self-defense.”) (discussing Patterson v.

New York, 432 U.S. 197 (1977), and Martin v. Ohio, 480 U.S. 228 (1987)). “The overall

principle that emerges from the High Court’s decisional law is that federal due process

permits States to place a burden on the defendant to prove an affirmative defense by a




                           [J-31-2016] [MO: Donohue, J.] - 2
preponderance of the evidence, so long as the defendant is not thereby required to

negate an element of the offense.” 53 A.3d at 743.

      Thus, if the General Assembly determines to revisit justification, whether focusing

on the castle doctrine or not, it may affirmatively address the broader underlying issue

of burden of proof now that Mouzon effectively recognized our prior decisional law may

have erroneously recalibrated the governing principles reflected in the Crimes Code.




                          [J-31-2016] [MO: Donohue, J.] - 3